Case 1:19-cv-01730-ABJ Document1 Filed 06/14/19 Page 1 of 11

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

JAMES S. BUCHOLZ,
Civil Action No.

)
)
)
) COMPLAINT FOR
Plaintiff, ) REFUND AND
) DAMAGES
Vv. )
)
)
)
)

STEVEN T. MNUCHIN, in his official capacity

as Secretary of the United States Department

of the Treasury, Unites States Department of the Treasury,
1500 Pennsylvania Ave. NW

Washington, DC 20220; Case: 1:19-cv-01730
Assigned To : Jackson, Amy Berman
CHARLES P. RETTIG, in his official capacity Assign. Date : 6/14/2019

as Commissioner of the United States Internal Revenue Description: Pro Se General Civil (F-DECK)

Service, United States Internal Revenue Service,
1111 Constitution Ave. NW
Washington, DC 20224;

THE UNITED STATE DEPARTMENT OF TREASURY
1500 Pennsylvania Ave. NW
Washington, DC 20220;

>

THE UNITED STATES INTERNAL REVENUE
SERVICE, 1111 Constitution Ave. NW
Washington, DC 20224;

THE UNITED STATES OF AMERICA;
TONYA R. WILLIAMS-WALLACE,
3800 NW Lake Dr.

Lees Summit, MO 64064-1808;

and DARRYL J. JENKINS,

900 S. East Street

Baltimore, MD 21224-5032

Defendants.

Nene Nowe” Sone” Sener Nene” Nowe Sem” Senne eae” Sener Sener” ager” Nome” Nene Nema naa” Nagata cae Smt
Case 1:19-cv-01730-ABJ Document1 Filed 06/14/19 Page 2 of 11

INTRODUCTION

1. This is an action for refund of Plaintiffs Patient Protection and Affordable
Care Act Shared Responsibility Payment assessed under 26 U.S.C. § 5000A(a-c), for
each of the 2016, 2017 and 2018 tax years, and for monetary damages for violation of
Plaintiff's Fifth Amendment due process rights by defendants Tonya Williams-
Wallace and Darryl J. Jenkins in their review of Plaintiffs application for an ACA
Penalty refund for the 2015 and 2016 tax years, respectively.

2, Congress passed the Patient Protection and Affordable Care Act in 2010
with the goal of expanding health insurance coverage. A key component to ensure
participation in the new national health care program created under the law was the
institution of a penalty for non-participation (Hereinafter, the “ACA Penalty” or
“Penalty’’).

3. Prior to 2012, there was a question as to what specific constitutional
authority served as the basis for Congress to mandate the ACA Penalty. In National
Federation of Independent Business v. Sebelius, 132 S. Ct. 2566 (2012) (“Sebelius’’),
the U.S. Supreme Court held that the constitutional basis was Congress’s taxing power
under Article I, but not it’s commerce clause authority under Article I. In other words,
while the federal government does have the authority to force you to pay a tax penalty
for not possessing health care coverage, it has no authority to force you to purchase it

in the first place.

PARTIES
4, Plaintiff is a U.S. citizen and taxpayer, residing in the District of

Columbia.
Case 1:19-cv-01730-ABJ Document1 Filed 06/14/19 Page 3 of 11

5. Defendant Steven T. Mnuchin is the Secretary of the U.S. Department of
Treasury and is responsible for overseeing the Department of Treasury and the Internal
Revenue Service. See 26 U.S.C. § 7801. He is sued in his official capacity.

6. Defendant United States Department of Treasury is an executive
department that oversees the United States Internal Revenue Service. See 26 U.S.C. §
7801.

7. Defendant Charles P. Rettig is the Commissioner of the United States
Internal Revenue Service, and is responsible for overseeing the Internal Revenue
Service, including implementation and enforcement of 26 U.S.C. § 5000A(a-c). See
26 U.S.C. § 7803. He is sued in his official capacity.

8. Defendant United States Internal Revenue Service is a federal agency that
is responsible for the implementation and enforcement of 26 U.S.C. § 5000A(a-c). See
26 U.S.C. § 7803.

9. Defendant United States of America includes all government agencies and
departments responsible for the implementation and enforcement of 26 U.S.C. §
S5000A(a-c).

10. Defendant Tonya R. Williams-Wallace, at all times relevant, was
employed by the United States Internal Revenue Service as an Operations Manager.
She is sued in her personal capacity.

11. Defendant Darryl J. Jenkins was, at all times relevant, employed by the
United States Internal Revenue Service as an Operations Manager. He is sued in his

personal capacity.
Case 1:19-cv-01730-ABJ Document1 Filed 06/14/19 Page 4 of 11

JURISDICTION AND VENUE
12. The Court has subject matter jurisdiction over this action pursuant to 28
U.S.C. § 1331.
13. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e)(1)(©),

because Plaintiff resides in this judicial district and no real property is involved.

FACTS

14. The Patient Protection and Affordable Care Act was signed into law on
March 23, 2010 and went into effect on January 1, 2014. The ACA Penalty was first
assessed for the 2014 tax year.

15. Plaintiff has never filed an application with the Internal Revenue Service
for an income-based exemption, or any other type of exemption, offered under 26
U.S.C. § SOOOA(d). -

16. On April 13, 2015, Plaintiff filed his tax return for 2014 (Form 1040-EZ.)
Plaintiff received a refund from the Internal Revenue Service because the amount
withheld from his 2014 income exceeded his tax liability.

17. On October 14, 2015, Plaintiff filed a claim for refund of his ACA
Penalty for the 2014 tax year, (Claim for Refund and Request of Abatement, Form
843), in the amount of $541.59, incorrectly citing a violation of his right to equal
protection under the Fourteenth Amendment of the U.S. Constitution as the basis for
his claim. The Plaintiff later discovered that the Equal Protection Clause is applicable

against the States, but not the federal government.
Case 1:19-cv-01730-ABJ Document1 Filed 06/14/19 Page 5 of 11

18. On December 4, 2015, the Internal Revenue Service wrote to Plaintiff,
requesting an additional forty-five days to respond to his claim.

19. On January 20, 2016, the Internal Revenue Service wrote to Plaintiff,
requesting an additional forty-five days to respond to his claim.

20. On February 9, 2016, the Internal Revenue Service approved Plaintiff's
claim and refunded his ACA Penalty in the amount of $541.59, plus interest.

21. On March 1, 2016, Plaintiff filed his tax return for 2015. Plaintiff had
had insufficient funds withheld for his income tax and therefore had a tax liability for
the 2015 tax year. At the time of filing his 2015 tax return, Plaintiff paid the total
amount due for his income tax liability, including payment of the ACA Penalty, which
was itemized on line 81 of his filed Form 1040.

22. On March 10, 2016, Plaintiff filed a claim for of his ACA Penalty for the
2015 tax year, (Claim for Refund and Request of Abatement, Form 843), in the amount
of $797.81. Plaintiff again incorrectly cited the Equal Protection Clause of the
Fourteenth Amendment as the basis for his refund claim.

23. On April 15, 2016, Defendant Tonya R. Williams-Wallace wrote to
Plaintiff, requesting an additional forty-five days to respond to his claim.

24. On May 10, 2016, Defendant Tonya R. Williams-Wallace wrote to
Plaintiff, notifying him that his claim for refund was being forwarded to the Internal
Revenue Service Office in Ogden, UT for a response.

25. On June 21, 2016, Defendant Tonya R. Williams-Wallace wrote to

Plaintiff, requesting an additional forty-five days to respond to his claim.
Case 1:19-cv-01730-ABJ Document1 Filed 06/14/19 Page 6 of 11

26. On June 23, 2016, Defendant Tonya R. Williams-Wallace denied
Plaintiff's request for refund of the 2015 ACA Penalty on the basis of non-payment of
said penalty.

27. On June 29, 2016, Plaintiff sent a certified letter to the Internal Revenue
Scrvicc, providing proof of prior payment of the ACA Penalty aud simultanevusly
filing a new claim for refund (Claim for Refund and Request of Abatement, Form
843). Plaintiff again incorrectly cited the Equal Protection Clause of the Fourteenth
Amendment as the basis for his claim. In the process of refiling his claim, Plaintiff
made an expenditure of $4.66 for postage.

28. On September 1, 2016, Defendant Tonya R. Williams-Wallace wrote to
Plaintiff, requesting an additional forty-five days to respond to his claim.

29, On October 25, 2016, Defendant Tonya R. Williams-Wallace wrote to
Plaintiff, requesting an additional forty-five days to respond to his claim.

30. On November 14, 2016, the Internal Revenue Service approved Plaintiff's
claim and refunded his ACA Penalty in the amount of $797.00, plus interest.

31. On February 22, 2017, Plaintiff filed his 2016 tax return and received a
refund for his excess income tax withholding in the amount of $597.52. On June 9,
2017, Plaintiff filed an amended income tax return, Form 1040-X, to claim an
additional refund of $611.24, but the amount of his ACA Penalty remained
unchanged.

32. On May 17, 2017, Plaintiff filed a claim for refund for his ACA Penalty

for the 2016 tax year, (Claim for Refund and Request of Abatement, Form 843), in
Case 1:19-cv-01730-ABJ Document1 Filed 06/14/19 Page 7 of 11

the amount of $1007.43, citing a violation of his due process rights under the Fifth
Amendment to the U.S. Constitution as the basis for his refund claim.

33. On June 23, 2017, the Internal Revenue Service wrote to Plaintiff,
requesting an additional forty-five days to respond to his claim.

34, On August 8, 2017, the Internal Revenue Service wrote to Plaintiff,
requesting an additional forty-five days to respond to his claim.

35. On September 12, 2017, Defendant Darryl J. Jenkins denied Plaintiff s
claim for refund without addressing the merits of Plaintiff's claim that his due process
rights under the Fifth Amendment to the U.S. Constitution had been violated.
Instead, Plaintiff was advised that he “should submit a Form 8965, Healthcare
Coverage Exemptions.”

36. On September 16, 2017, Plaintiff sent a certified letter to the Internal
Revenue Service explaining that he had already determined he was not eligible for an
exemption, and was not applying for one. Plaintiff simultaneously submitted a new
claim for refund (Claim for Refund and Request of Abatement, Form 843), again
arguing a violation of his Fifth Amendment due process rights as the basis for his
claim. In the process of refiling his claim, Plaintiff made an expenditure of $3.84 for
postage.

37. On October 23, 2017, the Internal Revenue Service wrote to Plaintiff,
requesting an additional forty-five days to respond to his claim.

38. On December 6, 2017, the Internal Revenue Service wrote to Plaintiff,

requesting an additional forty-five days to respond to his claim.
Case 1:19-cv-01730-ABJ Document1 Filed 06/14/19 Page 8 of 11

39. On December 13, 2017, the Internal Revenue Service denied Plaintiff's
claim, stating that Plaintiff was ineligible for an exemption from the Penalty
requirements, referencing a non-existent “prior claim for Health Coverage Exemption
(Form 8965)” and further stating that the Internal Revenue Service “could not process
[Plaintiffs] request for abatement from the Affordable Care Act, Shared
Responsibility provision.”

40. On December 29, 2017, Plaintiff filed a notice of appeal (Request for
Appeals Review, Form 12203) of the December 13, 2017 Internal Revenue Service
decision.

41. On April 12, 2018, the Internal Revenue Service Appeals Office wrote to
Plaintiff to schedule a telephone settlement conference for June 8, 2018.

42. On June 8, 2018, the aforementioned telephone settlement conference was
held, and the recommendation of the Appeals Officer was to deny Plaintiff's appeal
from the decision of December 13, 2017. The Appeals Officer confirmed this decision

in writing on July 12, 2018.

LEGAL ARGUMENT
43, Plaintiff incorporates all paragraphs of this Complaint above as if fully set
forth in detail herein, and alleges:
44. As the Supreme Court stated in Sebelius, “The Federal Government does
not have the power to order people to buy health insurance. Section 5000A would
therefore be unconstitutional if read as a command. The Federal Government does

have the power to impose a tax on those without health insurance.” 132 S. Ct. at 2601.
Case 1:19-cv-01730-ABJ Document1 Filed 06/14/19 Page 9 of 11

45, 26 U.S.C. § SO00A(e)(1)(A) provides for exemptions to the ACA Penalty
for individuals whose cost of monthly health insurance premiums exceeds eight
percent (8%) of their monthly household income.

46. Without the underpinning of the Commerce Clause to mandate the
purchase of health care coverage in the marketplace, 26 U.S.C. § 5000A(e)(1)(A) is
meaningless and inoperative. The affordability of something one does not have to
purchase is irrelevant.

47. Since this section of the law is inoperative, the Internal Revenue Service
has no legal basis for exempting certain individuals from the ACA Penalty requirement
based upon insufficient income. Those taxpayers who do not meet the income
threshold for filing a tax return under 26 U.S.C. § SO00A(e)(2) are already exempted
from the ACA Penalty.

48. Those taxpayers who do meet the tax filing threshold under 26 U.S.C. §
5000A(e)(2), but who do not have sufficient income under 26 U.S.C. §
5000A(e)(1)(A), are given an additional benefit, an exemption to the ACA Penalty, to
which they are not entitled.

49, Those receiving the improper income-based exemption and the Plaintiff
are identically situated under the law: neither the exemption recipients nor the Plaintiff
had health care coverage for the 2016 tax year and neither could be required to
purchase it.

50. Because those receiving improper income-based exemptions are excused
from payment of the Penalty while Plaintiff is not excused from the Penalty, the ACA

Penalty is a discriminatory tax.
Case 1:19-cv-01730-ABJ Document1 Filed 06/14/19 Page 10 of 11

Si. Assessment of this discriminatory tax against Plaintiff is a violation of his
due process rights under the Fifth Amendment of the U.S. Constitution.

52. Defendants Tonya R. Williams-Wallace and Darryl J. Jenkins, while
acting in their official capacities as agents of the United States Internal Revenue
Service, are subject to the Fifth Amendment prohibition against denying Plaintiff due

process under the law during their review of his claims for refund.

CAUSES OF ACTION

53. The Internal Revenue Service has taken property of the Plaintiff in
violation of his right to due process under the laws, pursuant to the Fifth Amendment
of the United States Constitution.

54. Defendant Tonya R. Williams Wallace has violated Plaintiffs Fifth
Amendment right to due process under the laws by intentionally, or through gross
negligence, denying his claim for a refund of the ACA Penalty for the 2015 tax year
based upon her false written statement that Plaintiff had not paid the Penalty, causing
actual damage to the Plaintiff in the amount of $4.66.

55, Defendant Darryl J. Jenkins has violated Plaintiffs Fifth Amendment
right to due process under the laws by intentionally, or through gross negligence,
refusing to review his claim on its merits, causing actual damage to the Plaintiff in the
amount of $3.84.

PRAYER FOR RELIEF
Wherefore, based upon the allegations set forth above, Plaintiff seeks the

following:

10
Case 1:19-cv-01730-ABJ Document1 Filed 06/14/19 Page 11 of 11

1. Refund of Plaintiff's ACA Penalty in the amount of $1007.43, plus
interest, for the 2016 tax year;

2. Refund of Plaintiff's ACA Penalty in the amount of $1820.77, plus
interest, for the 2017 tax year;

3. Refund of Plaintiff?'s ACA Penalty in the amount of $257.94, plus interest,
for the 2018 tax year;

4. From Defendant Tonya R. Williams-Wallace, compensatory damages in
the amount $4.66 and punitive damages in the amount of $4,660.00;

5. From Defendant Darryl J. Jenkins, compensatory damages in the amount
$3.84 and punitive damages in the amount of $3,840.00;

6. Reimbursement for reasonable costs and fees in bringing this action; and

7. For such other and further relief that the Court deems just and equitable.

Respectfully submitted this Athaay of June, 2019.

CLanwes—0. Buch &

Jamés S. Bucholz

Plaintiff

3431 Yuma Street NW, Apt. 203
Washington, DC 20008
james.bucholz@verizon.net
(202) 244-5295

1]
